Exhibit 10.6


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under C.F.R. § 200.84(b)(4) and 17 C.F.R. 24b-2




ADDENDUM TO THE CAMPUSCARE® SUPPORT AGREEMENT BETWEEN


CAMPUS MANAGEMENT CORP. AND


BRIDGEPOINT EDUCATION, INC.


Purpose of Addendum: Future Pricing


This Addendum, effective upon the mutual execution by the parties hereunder, is
incorporated into and made a part of the CampusCare Support Agreement (the
“CampusCare Agreement”) between Campus Management Corp. (“CMC”) and Bridgepoint
Education, Inc. (“Customer”), dated as of February 15, 2005, as amended. All
capitalized terms not otherwise defined herein shall have the meaning set forth
in the CampusCare Agreement. The CampusCare Agreement shall be amended, as
follows:




1.
Should Customer execute a full scope Infrastructure as a Service Agreement for
its production environment (“IaaS Agreement”) by December 31, 2017, and for so
long as it remains hosted with CMC on such IaaS Agreement, Customer shall
receive CampusCare Premium support at the CampusCare Fees shown below,
commencing 2018.



Licensed Program
CampusCare® Premium
Fees
CampusNexus® Student
Portal
Web Services
$[***]
$[***]
$[***]
CampusNexus CRM
$[***]
Less Prepayment Discount**
($[***])
Total Annual CampusCare Renewal Fees
$[***]
Annual TAM Fees*
$[***]
Annual PSSC Fees*
$[***]

    
*TAM and PSSC: Professional Services are separate and distinct from CampusCare
Services, and are subject to the terms and conditions of the PSA and relevant
SOWs. See SOW No. 205435, SOW No. 206092, and SOW No. PSISVC-207385, for
details.


*Professional Services Hours: The CampusCare fees above include [***]
Professional Services hours to be used during each calendar year.


**Prepayment Discount. Customer shall receive the Prepayment Discount if
Customer pays the Annual CampusCare Renewal Fees, TAM Fees, and PSSC Fees by
November 30 of the previous year.


2.
The above discount is further contingent on timely payments and no default under
the CampusCare Agreement.









[Signature Page Follows]


Add CCare    Page 1 of 2    Confidential
TA-061316


[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------






This Addendum is deemed effective upon acceptance at CMC’s principal offices.
Except as expressly stated herein, all other terms of the CampusCare Agreement,
as amended, remain unchanged and in full force and effect.


BRIDGEPOINT EDUCATION INC.
CAMPUS MANAGEMENT CORP.
By: /s/ Mike Stansbury   ]   
By: /s/ Anders Nessen   3]   
Print: Mike Stansbury   
Print: Anders Nessen   ]
Title: Vice President IT   
Title: CFO    
Date: Jun 30, 2016   
Date: Jun 30, 2016    









Add CCare    Page 2 of 2    Confidential
TA-061316